                                                             July 8, 2021
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
New York, NY 10007

Re: United States v. Alan Tejeda-Isabel, 20-Cr-515(JMF)

Dear Judge Furman:

        I am the attorney representing Mr. Tejeda-Isabel and write to respectfully request a thirty-
day adjournment for the upcoming court appearance currently scheduled for July 15, 2021 as I will
be out-of-state at a work-related conference. I apologize for the delay in informing the Court of
this scheduling conflict as I was only recently been made aware that I would definitively be
attending the conference. AUSA Brett Kalikow has consented to the adjournment. The defense
consents to the exclusion of time. Thank you for your consideration of this request.

                                                             Sincerely,



                                                             Marisa K. Cabrera, Esq.
                                                             Marisa_Cabrera@fd.org
                                                             917-890-7612



 Application GRANTED. The conference is hereby ADJOURNED to August 4, 2021, at 2:15 p.m.
 Unless and until the Court orders otherwise, the proceeding will be held in person in Courtroom
 1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New
 York. No further adjournment will be granted absent extreme circumstances. If appropriate, the
 parties shall file a letter motion requesting that time be excluded under the Speedy Trial act until
 August 4, 2021. The Clerk of Court is directed to terminate Doc. #30. SO ORDERED.




                                             July 8, 2021
